UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2014 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-26658 94-3148201 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On July 31, 2014, Pharmacyclics, Inc. (the “Company”) held its quarterly earnings call (the “Earnings Call”) to discuss the financial results from its second quarter ended June 30, 2014.A copy of the transcript of the Company’s earnings call is attached hereto as Exhibit 99.1 and is incorporated herein by reference. In connection with the Earnings Call, the Company provided an online presentation.A copy of the presentation is attached hereto as Exhibit 99.2 and is incorporated herein by reference. The information in this Current Report on Form 8-K, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities thereof, nor shall it be deemed to be incorporated by reference into future filings by the Company under the Exchange Act or under the Securities Act of 1933, as amended, except to the extent specifically provided in any such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description July 31, 2014 Earnings Call Transcript July 31, 2014 Earnings Call Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. August 1, 2014 PHARMACYCLICS, INC. By: /s/ Manmeet Soni Name:Manmeet Soni Title:Chief Financial Officer EXHIBIT INDEX Exhibit No. Description July 31, 2014 Earnings Call Transcript July 31, 2014 Earnings Call Presentation
